USCA1 Opinion

	




                 United States Court of Appeals                     For the First CircuitNo. 98-1886              KEVIN P. BEATTY AND CYNTHIA L. BEATTY,                     Plaintiffs, Appellants,                                v.                 MICHAEL BUSINESS MACHINES CORP.,                       Defendant, Appellee.                          ERRATA SHEET     The opinion of this Court issued on April 20, 1999 isamended as follows:     On Title Page - delete "[Hon. David M. Cohen, U.S.     Magistrate Judge]" and insert "[Hon. Gene Carter, U.S.      District Judge]"